       Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

CARLA JACKSON, Individually and *
as Mother and Natural Guardian
of S.M., a minor,               *

      Plaintiff,                       *
                                                 CASE NO. 4:20-CV-56 (CDL)
vs.                                    *

WAL-MART STORES EAST, LP and           *
TERRY DYER,
                                       *
      Defendants.
                                       *

                                  O R D E R

      Carla   Jackson   brought    state   law    claims   against    Wal-Mart

Stores East LP (“Wal-Mart”) and its store manager, Terry Dyer, in

the State Court of Muscogee County.           After months of discovery,

Wal-Mart   removed   the   case   to   federal     court   on   the   basis   of

diversity jurisdiction.     Jackson now moves to remand, arguing that

Wal-Mart has not shown that the amount in controversy exceeds

$75,000 and, even if it did, removal is nonetheless untimely (ECF

No. 6).    For the following reasons, the Court grants Jackson’s

motion to remand.

                   FACTUAL AND PROCEDURAL BACKGROUND

      In 2017, a box of notebooks allegedly fell from a shelf onto

the head of Jackson’s minor son, S.M., at a Wal-Mart store.                   On

April 18, 2019, Jackson brought negligence claims in the State

Court of Muscogee County against Wal-Mart and Dyer to recover for


                                       1
      Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 2 of 10



S.M.’s injuries stemming from the incident.          Jackson’s complaint

did not specify the exact amount of money damages she sought or

the specific injuries S.M. suffered.            See generally Notice of

Removal Ex. A, Compl., ECF No. 1-2.

     However, these details were revealed on July 24, 2019, when

Jackson responded to Wal-Mart’s first wave of discovery.                  She

explained that while at Wal-Mart, “a cumbersome, possibly already

damaged box full of thick notebooks suddenly rained down directly

upon 10-year-old [S.M.’s] head” and the box fell from “high up on

the aisle’s second-highest shelf.”        Notice of Removal Ex. F, Pl.’s

Resp. to Def.’s First Interrogs. to Pls. ¶ 7, ECF No. 1-7 at

9.   “[S]hortly after the box full of notebooks fell on [S.M.’s]

head, [S.M.] began to cry and communicated to his mother that he

was in a great deal of pain.”       Id.   S.M. “remained in extreme pain

for several minutes until his mother was able to take him to his

pediatrician’s office.”       Id.     “Upon arrival at the Rivertown

Pediatrics   very    soon   following     the   aforesaid   event,     [S.M.]

complained of injuries to his face and head, including severe

headache as well as abrasions to his face and head where the metal

wiring of the notebooks had scraped his face when the large box

fell on his head.”    Id.   “There, he was diagnosed with, among other

things, severe headaches and a concussion.”           Id.    “A few weeks

later, [S.M.] suffered [a] seizure, a horrible event which [S.M.]

had never experienced before the incident at Wal-Mart on July 10,


                                     2
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 3 of 10



2017.” Id.      “[S.M.] continued to suffer from headaches, dizziness,

sleeplessness, and other concussion symptoms for months after the

incident and still has recurring headaches, pain, dizziness, and

other post-concussive symptoms and after-effects to this day.”

Id.   Jackson stated that “[she] . . . is seeking special damages

in the amount of medical expenses she has incurred on behalf of

[S.M.] as a result of [these] injuries.               That amount currently is

$10,859.28 . . . .       Additionally,     [Jackson]        is   seeking   general

damages (including pain and suffering) on behalf of [S.M.] in an

amount     to   be   proven   at   trial   and   to    be   determined     in   the

enlightened conscience of a fair and impartial jury.”                  Id. ¶ 31,

ECF No. 1-7 at 31-32.

      In its First Request for Admissions, Wal-Mart asked Jackson

to admit or deny that her claimed damages would exceed $75,000.

Notice of Removal Ex. H, Pl.’s Resps. to Def.’s First Requests for

Admissions ¶¶ 1-10, ECF No. 1-9.             Jackson responded that since

discovery was in the early stages and given the current amount of

S.M.’s medical expenses, she was “unable to state one way or

another what amount she will ultimately seek from a jury in a trial

of this matter or whether that amount will exceed $75,000.”                     Id.

¶ 1; accord id. ¶¶ 2-10.            Wal-Mart also sent Jackson a letter

asking her to stipulate that the total damages sought were less

than $75,000, and Jackson refused to agree to the stipulation.




                                       3
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 4 of 10



Notice of Removal Ex. E, Stipulation Regarding Damages, ECF No. 1-

6.

        On November 4, 2019, Jackson provided Wal-Mart with a signed

HIPAA Authorization, permitting Wal-Mart access to certain medical

records and bills.          But Jackson objected to Wal-Mart receiving

records from S.M.’s psychologists or psychiatrists.                 Def.’s Resp.

in    Opp’n   to    Pl.’s   Mot.    to    Remand    Ex.   H,    HIPAA   Compliant

Authorization for the Release of Patient Information 2, ECF No.

10-8.      Then, on January 28, 2020, Wal-Mart asked Jackson to

supplement some of her earlier interrogatory responses.                  Jackson

supplemented her earlier response about the amount of damages

claimed by acknowledging that “[S.M.] was seen for follow-up

appointments at Columbus Ambulatory Health Services on October 10,

2019, November 25, 2019, and is scheduled to be seen again at that

office on February 25, 2019.”            Def.’s Resp. in Opp’n to Pl.’s Mot.

to Remand Ex. G, Resp. to Def.’s Rule 6.4 Letter 5, ECF No. 10-7.

She   further      stated   that   she    “will    seasonably    supplement   her

discovery responses to include the additional medical records and

medical billing records for [these] visits as soon as [Jackson] is

able to obtain these records.”            Id.     She later confirmed that she

was in the process of obtaining these records, but “[t]hese are

not big-ticket medical expense items.”               Notice of Removal Ex. J,

Pl.’s Resp. to Def.’s Second Request for Admissions to Pl. ¶ 16,

ECF No. 1-11.        Jackson has not yet provided these records.              She


                                          4
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 5 of 10



claims she does not yet possess the records and soon after she

agreed to provide them, the Supreme Court of Georgia declared a

Statewide Judicial Emergency suspending all discovery deadlines.

See Pl.’s Reply Br. in Supp. of Her Mot. to Remand Ex. A, Order

Declaring Statewide Judicial Emergency (Mar. 14, 2020), ECF No.

11-1.

        In January, Wal-Mart also sent Jackson a Second Request for

Admissions which sought additional information about the amount of

damages claimed in the case.                  On February 26, 2020, Jackson

responded to the request by denying the following statements: (1)

that she “is not seeking damages for any alleged traumatic brain

injury”; (2) that “[n]o doctor or medical expert has determined

that [S.M.] suffers from a traumatic brain injury as a result of

the subject incident”; and (3) that “[n]o doctor or medical expert

has diagnosed [S.M.] with a traumatic brain injury.”                 Notice of

Removal Ex. J, Pl.’s Resp. to Def.’s Second Request for Admissions

to   Pl.   ¶¶   7-9,   ECF   No.   1-11   [“2d    Request   for   Admissions”].

However, Jackson still maintained that, given that discovery was

ongoing, she “is unable to state one way or another what amount

she will ultimately seek from a jury in a trial of this matter or

whether that amount will exceed $75,000” and she “is unable to

state one way or another whether she would accept an amount less

than $75,000 to resolve this case.”              Id. ¶¶ 14, 19.




                                          5
      Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 6 of 10



     Wal-Mart removed the case to federal court on March 27, 2020,

within 30 days of receiving Jackson’s response to the Second

Request for Admissions.       Jackson now moves to remand the case,

arguing that the removal was improper.

                               DISCUSSION

     For removal to be proper, the removing party must establish

federal subject matter jurisdiction at the time the notice of

removal is filed.   Leonard v. Enterprise Rent–A–Car, 279 F.3d 967,

972 (11th Cir. 2002). Wal-Mart asserts that the Court may exercise

diversity   jurisdiction     over   Jackson’s   claims.     To   establish

diversity jurisdiction, Wal-Mart must show two things: 1) complete

diversity between the parties, and 2) an amount in controversy

that exceeds $75,000.      28 U.S.C. § 1332(a)(1).        As the removing

defendant, Wal-Mart bears the burden of showing by a preponderance

of the evidence that the amount in controversy exceeds $75,000.

Williams v. Best Buy, Co. Inc., 269 F.3d 1316, 1319 (11th Cir.

2001); see also 28 U.S.C. § 1446(c)(2)(B).

     Wal-Mart   asks   the    Court   to   infer   that   the    amount   in

controversy is satisfied based on the nature of Jackson’s injuries.

Wal-Mart points to Jackson’s response to the Second Request for

Admissions in which she indicated she would be “seeking damages

for [an] alleged traumatic brain injury,” 2d Request for Admissions

¶ 7, and that a “doctor or medical expert has determined that

[S.M.] suffers from a traumatic brain injury as a result of the


                                      6
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 7 of 10



subject incident.” Id. ¶¶ 8-9.             Wal-Mart suggests that the Court

can infer from this response that Jackson’s damages for pain and

suffering and past and future medical expenses will more likely

than not exceed $75,000.              The Court need not decide whether the

amount in controversy is satisfied based on this evidence because,

even    assuming     that   it    is,   Wal-Mart’s     notice   of    removal    was

untimely.

       A defendant has 30 days after receipt of “a copy of an amended

pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable”

to file a notice of removal.             28 U.S.C. § 1446(b)(3).        When “the

case stated by the initial pleading is not removable solely because

the amount in controversy does not exceed [$75,000],” as the

parties agree is the case here, “information relating to the amount

in controversy in the record of the State proceeding, or in

responses to discovery, shall be treated as an ‘other paper.’”

Id. § 1446(c)(3)(A). To provide notice of removability, the “other

paper”     “must     contain     an    unambiguous    statement      that    clearly

establishes federal jurisdiction.”               Lowery v. Ala. Power Co., 483

F.3d 1184, 1215 n.63 (11th Cir. 2007).

       Wal-Mart asserts that the “other paper” that started its 30-

day    clock   was    Jackson’s       response   to   the   Second    Request    for

Admissions, which it received on February 26, 2020.                         But that

response did not put Wal-Mart on notice of any material fact


                                           7
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 8 of 10



regarding the amount in controversy that Wal-Mart had not already

learned from Jackson’s response to its first wave of discovery on

July 24, 2019.         Wal-Mart has known since July that S.M. suffered

a concussion after a heavy box of notebooks fell on his head which

resulted in a seizure and on-going post-concussive symptoms.                 The

only real difference in Jackson’s February response is that these

injuries       were    labeled   “traumatic   brain   injuries.”      But   this

labeling does not materially change the nature of the injury S.M.

suffered or the amount of damages he would receive.                 Concussions

often fall under the umbrella of “traumatic brain injuries.”                See,

e.g., Pl.’s Mot. to Remand Ex. A, Mayo Clinic Website, ECF No. 6-

1 (defining a concussion as a type of “traumatic brain injury”);

id. Ex. B, Centers for Disease Control and Prevention Website, ECF

No. 6-2 (same); id. Ex. C, WebMD Website, ECF No. 6-3 (same).               And,

there is no reason to believe Jackson intended to admit in February

that S.M. suffered from any injury more severe than what was

disclosed in July.

        Wal-Mart attempts to distinguish the February response from

the July response by arguing that it added a new detail: evidence

that a medical expert drew a causal link between the notebook

incident and S.M.’s brain injury.              Wal-Mart argues that before

this,     it    only    had   lay   witness   testimony   linking    the    two.

Therefore, it was not truly on notice that the case was removable

until it procured this medical causation evidence in February.


                                         8
         Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 9 of 10



But Wal-Mart points the Court to no authority suggesting that a

defendant is not on notice of a case’s removability for the

purposes of the 30-day removal deadline until there is evidence of

causation established by a medical expert.          And the Court declines

to follow such a rule.1

        To put it simply, the information in the February response

that Wal-Mart now relies on to establish the amount in controversy

is not materially different from the information that was available

to it in July.      Therefore, assuming the nature of S.M.’s traumatic

brain injury is sufficient to establish the amount in controversy

requirement, Wal-Mart was first put on notice of this on July 24,

2019.    It, accordingly, had 30 days from that day to file a notice

of removal.      Thus, its notice of removal, which was filed March

27, 2020, was untimely.

        Wal-Mart maintains that even if its removal was untimely, its

tardiness should be excused          based on    Jackson’s bad faith        in

concealing the true amount in controversy during discovery.               Wal-

Mart’s evidence of bad faith is woefully lacking.                  Jackson’s

counsel told Wal-Mart in the first discovery responses that S.M.




1 Jackson contends that she provided Wal-Mart certified medical records
in July from Rivertown Pediatrics showing that S.M. was diagnosed with
a concussion resulting from the incident and, therefore, Wal-Mart had
sufficient evidence of medical causation at that time. But, she points
to no evidence showing this disclosure was made. Therefore, the Court
declines to consider this argument.


                                       9
     Case 4:20-cv-00056-CDL Document 12 Filed 07/13/20 Page 10 of 10



suffered a serious head injury, i.e, concussion, when a box fell

on his head from a substantial height.

                              CONCLUSION

     For these reasons, the Court grants Jackson’s motion to remand

(ECF No. 6).   The clerk is directed to remand this action to the

State Court of Muscogee County.

     IT IS SO ORDERED, this 13th day of July, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   10
